Citation Nr: 1529399	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971, including honorable service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit on appeal.

In November 2012, the Veteran's claim was remanded to afford the Veteran a Travel Board hearing.  That same month, the Veteran appeared and testified at the requested hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently experiences bilateral hearing loss attributable to in-service noise exposure.  He reported significant noise exposure while serving in the infantry and artillery in Vietnam.  He denied any significant post-service occupational or recreational noise exposure, but had some noise exposure from drilling holes and casting as a school custodian.  He denied any recreational noise exposure.  For the reasons explained below, the Board finds the positive and negative evidence to be in relative equipoise and service connection is warranted for bilateral hearing loss.

First, the Board finds that the VA audiological examination in May 2011 shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met for both ears.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.

Service treatment records show a minimal threshold shifts in his hearing as shown between during his induction and discharge audiological examinations.  He did not seek any specific treatment for hearing problems during service.  It is important to note that VA has conceded the Veteran's noise exposure during service, as also evidenced by the grant of service connection for tinnitus.  

The May 2011 VA examiner provided a negative nexus opinion with respect to the Veteran's bilateral hearing loss.  The examiner reached her opinion only based upon the fact that the Veteran was not shown to have a hearing loss disability at service separation.  As the examiner did not provide an adequate rationale for her negative opinion, the Board assigns the examiner's opinion little weight.  

The Veteran has competently and credibly testified that he first noticed his hearing loss during service and it has continued since.  His hearing problems are consistent with his occupational specialty and combat service in Vietnam.  

Although, the Veteran had normal hearing at service separation, and he did not seek treatment for hearing problems for many years following service, the Board finds that the positive and negative evidence as to the etiology of his bilateral hearing loss is in relative equipoise.  The Veteran has conceded noise exposure, a currently diagnosed bilateral hearing loss disability for VA benefit purposes, and there is competent and credible testimony indicating ongoing hearing problems since service.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


